Citation Nr: 0323110	
Decision Date: 09/09/03    Archive Date: 09/23/03	

DOCKET NO.  96-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent from May 
6, 1994, and in excess of 20 percent from February 13, 2003, 
for service-connected degenerative disc disease of the lumbar 
spine, with history of lumbar strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
April 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied a compensable evaluation for the 
veteran's low back disorder.  During the lengthy pendency of 
this appeal, however, the RO subsequently granted increased 
evaluations for the veteran's low back to 10 percent 
effective from the date of current claim in May 1994 and to 
20 percent effective in February 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  From May 6, 1994, to February 12, 2003, the veteran's low 
back disorder is shown to have had some disc space narrowing, 
but no X-ray findings or symptoms consistent with actual 
degenerative disc disease, nearly complete range of lumbar 
motion, and symptoms were mild, including some pain on 
motion.

3.  From February 13, 2003, the veteran's low back disorder 
still shows slight narrowing of disc space at L5-L6, but now 
includes some minor symptoms of radiculopathy and moderate 
limitation of lumbar spine motion, but no incapacitating 
episodes requiring bed rest prescribed by a physician are 
documented at any time during the pendency of this appeal.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent from 
May 6, 1994, and in excess of 20 percent from February 13, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimant's and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO informed 
the appellant and representative of the legal requirements of 
VCAA in notification posted to the veteran in January 2003, 
and in the March 2003 supplemental statement of the case.  
Additionally, the veteran and representative have been 
informed of the laws and regulations governing VA compensable 
evaluations for low back disability and of the evidence 
necessary to substantiate his pending claim in the rating 
decision on appeal and in statements of the case issued in 
January 1996 and March 2003.  The veteran has been provided 
VA examinations which are adequate for rating purposes.  All 
known and available medical records have been collected for 
review.  The veteran has written that he has received little 
or no treatment for his service-connected low back condition 
and all available VA outpatient treatment records known to 
exist have been added to the veteran's claims folder.  In 
January 2003, the RO notified the veteran that it would 
assist him in collecting any evidence that he might 
reasonably identify by properly completing enclosed medical 
release forms and the veteran did not respond.  The Board 
finds that the veteran has been advised of the evidence he 
must submit and the evidence VA would collect on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be practicably determined.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria  
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the level of disability during the period of the 
appeal is of primary concern.  While rating specialists are 
directed to review the recorded history of disability to make 
an accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2, 
Francisco v. Brown, 7 Vet. App. 55 (1994).   

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or for deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain 
supported by adequate pathology.  38 C.F.R. §§ 4.40, 4.59. 

Regarding the joints, factors of disability reside in 
reductions of the normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight bearing.  38 C.F.R. § 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

A 10 percent evaluation for lumbosacral strain requires 
slight subjective symptoms only.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation requires severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In addition, a 10 percent evaluation is also warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is also warranted for moderate limitation 
of motion of the lumbar spine.  A 30 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The Board observes that Diagnostic Code 5293 was 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Under the criteria of Diagnostic Code 5293, effective through 
September 22, 2002, a 10 percent evaluation is warranted for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation is in order for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  A 60 percent evaluation is assigned 
in cases of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

Under the revised provisions of Diagnostic Code 5293, 
effective only as of September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under the new criteria for evaluation based on incapacitating 
episodes, a 10 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 40 percent 
evaluation is in order for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months, and a 60 percent evaluation is 
appropriate in cases of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.   

For purposes of evaluation under the new provisions of 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be separately evaluated using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Analysis:  Following the veteran's separation from service in 
1985 and pursuant to his original claim for VA benefits, the 
RO granted service connection for degenerative disc disease 
of the lumbosacral spine with a history of lumbar sprain, 
effective from the date of service separation with a 
noncompensable evaluation.  The veteran was notified of this 
decision and of his appellate rights, and he did not disagree 
or timely appeal.  It is noteworthy that the X-ray evidence 
on file at that time contained no more than a notation of 
"questionable" degenerative disc disease.  At that time, 
lumbar range of motion was full and complete and there were 
no complaints of radicular symptoms.  Symptoms noted were 
mild chronic low back pain.  

The veteran initiated a claim for increased compensation for 
his low back disorder in May 1994.  There is no evidence on 
file from this date forward showing that the veteran  has 
sought or required routine treatment for a low back disorder 
at any time.  Aside from reports of VA examinations with 
X-ray studies, there are notations where the veteran sought 
treatment for his low back over the ensuing years on some two 
or three occasions.  The veteran has written that he did not 
seek treatment because he was told that there was nothing to 
be done for his back.  

A March 1996 VA X-ray study of the low back was found to 
demonstrate transitional vertebrae at the lumbosacral 
junction.  The vertebral bodies, pedicles, alignment and 
processes were normal and the disc spaces were well-
preserved.  

In July 1996, the veteran was provided a VA orthopedic 
examination.  At that time, the veteran stated that his back 
ached "from time to time, but he is okay now."  He reported 
that he had pain every three months or so, usually lasting 
for two to three days, but he occasionally would have an 
episode that lasted longer.  Examination revealed that 
musculature of the back was well developed.  He could touch 
his toes and flex to 90 degrees, backward extension was quite 
good and lateroflexion and rotation were normal.  There was a 
little tenderness in the low back muscles.  There were no 
neurological findings and coordination, tactile 
discrimination, vibration and sense were all present and 
equal without abnormality.  The diagnosis was chronic low 
back pain.  

In July 1997, the veteran was provided a VA orthopedic 
examination.  He reported low back pain which was 
nonradicular in nature.  He walked with a brisk and normal 
gait pattern, was able to move in and out of the examining 
room chair and upon the examining table with ease and without 
difficulty.  He could walk on toes and heels, fully squat and 
had normal contour of the spine.  There was no paravertebral 
muscle spasm.  He could forward flex to 80 degrees, backward 
extend to 20 degrees, left and right lumbar flex to 
25 degrees and rotate left and right to 30 degrees.  The 
lower limbs were symmetrical.  No sensory or motor deficits 
were identified, and there was no weakness or paresis.  This 
physician noted that degenerative disc disease was service 
connected, but his diagnosis was degenerative joint disease 
of the lumbosacral spine.  This physician wrote that the 
etiology was familial and due to body habitus with a history 
of lumbar strain.  

In February 2003, the veteran was provided his most recent VA 
orthopedic examination.  For the first time, the veteran 
complained of having back pain associated with radicular 
symptoms to the right and occasionally the left leg.  There 
had been no surgery, he did not miss work, and he had not 
been put at bed rest by a physician.  He could forward flex 
to 60 of 90 degrees and could extend to 30 of 35 degrees.  He 
could bend sideways to 30 of 35 degrees, bilaterally.  An 
X-ray study noted "attempted sacralization of L6."  There 
was "slight narrowing" of the disc space at L5-L6 with a 
barely perceptible vacuum phenomena at that level.  No other 
abnormality was noted and the sacroiliac joints were normal.  
The diagnosis was lumbosacral strain.  

In March 2003, the RO retroactively granted the veteran an 
increased evaluation to 10 percent effective from the date of 
claim in May 1994.  This 10 percent evaluation was awarded 
based upon either mild symptoms of intervertebral disc 
syndrome in accordance with Diagnostic Code 5293, or slight 
limitation of lumbar spine motion in accordance with 
Diagnostic Code 5292, or with characteristic pain on motion 
for lumbosacral strain in accordance with Diagnostic 
Code 5295.  The Board finds that this evaluation certainly 
gives the veteran the benefit of the doubt in that the early 
clinical finding only revealed occasional complaints of pain, 
full and complete ranges of motion, normal neurologic 
testing, and full strength of low back muscles.  Although 
X-ray studies from March 1996 confirmed by more recent X-rays 
demonstrating a transitional vertebra at the lumbosacral 
junction, the vertebral bodies, pedicles, alignment and 
processes were normal and the disc spaces were well-
preserved.  

That is, although the veteran was initially accorded service 
connection for degenerative disc disease, no disc disease was 
identified by diagnostic studies or physical examination at 
this time.  The correct evaluation during this period was 
under Diagnostic Code 5295 for lumbosacral strain with a 
10 percent evaluation for characteristic pain on motion.  
There was no intervertebral disc syndrome identified, nor was 
there any limitation of motion.  This is confirmed by VA 
orthopedic examination the following year in July 1997 which 
noted service connection for degenerative disc disease but 
which resulted in an impression of degenerative disc disease 
(arthritis).  Range of motion at that time still remained 
nearly full and complete, and there was no sensory deficit, 
motor deficit, weakness or paresis.  

It was not until the VA examination in February 2003, that 
the record first documented complaints by the veteran of 
radicular symptoms occasionally to the legs.  Additionally, 
at that time, range of motion was somewhat more limited than 
prior examinations, but still not significant in that the 
veteran could forward flex to 60 of 90 degrees, extend to 30 
of 35 degrees and flex to 30 of 35 degrees.  Current X-ray 
studies confirmed prior findings of attempted sacralization 
of L6 with "slight narrowing" of disc space at L5-L6 
without significant additional abnormality.  The diagnosis at 
the time of this examination remained lumbosacral strain.  
X-ray findings of slight narrowing of a disc space do not 
equate to degenerative disc disease.  Nonetheless, the RO 
granted the veteran an increased evaluation to 20 percent 
effective from the date of this examination based upon 
moderate recurring attacks of intervertebral disc syndrome in 
accordance with 5293 or for moderate limitation of lumbar 
motion in accordance with Diagnostic Code 5292.  The veteran 
does not meet the criteria for a 20 percent evaluation for 
lumbosacral strain because muscle spasm on extreme forward 
bending is not demonstrated.  

The most recent March 2003 supplemental statement of the case 
notified the veteran of new rating criteria for 
intervertebral disc syndrome at Diagnostic Code 5293 which 
became effective on 23 September 2002, and considered the 
veteran's claim for an increased evaluation on the basis of 
this new criteria from its effective date of passage forward.  
The RO correctly noted, however, that no incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician were documented at any time in any 
clinical evidence on file, past or present.  In the absence 
of such evidence, even a 10 percent evaluation would not be 
warranted.  Accordingly, the RO correctly evaluated the 
veteran under the superceded criteria for intervertebral disc 
syndrome.

An evaluation in excess of 10 percent from the veteran's date 
of claim in May 1994 to February 12, 2003, is not warranted 
because the evidence during the efficacy of that evaluation 
does not meet or even closely approximate the criteria for 
moderate limitation of lumbar spine motion (DC 5292), 
moderate recurring attacks of intervertebral disc syndrome 
(DC 5293), or lumbosacral strain with muscle spasm on extreme 
forward bending (DC 5295).  

An evaluation in excess of 20 percent from February 2003 is 
also not warranted because the evidence on file does not show 
or even closely approximate either severe limitation of 
lumbar spine motion (DC 5292), severe recurring attacks with 
intermittent relief of degenerative disc disease (DC 5293), 
or severe lumbosacral strain with listing of the whole spine 
to the opposite side, marked limitation of forward bending or 
other criteria sufficient for the next higher 40 percent 
evaluation (DC 5295).  

In addition, there is no evidence of any paralysis of any 
involved nerves that would warrant a separate compensable 
evaluation.  

At all times during the pendency of this appeal, the veteran 
is not shown to have routinely sought or required any medical 
treatment for his chronic low back strain.  He is not shown 
to have lost any time from work.  He has had no surgery.  He 
has not required bed rest prescribed by a physician and 
treatment by a physician or any incapacitating episodes.  
Significant disc disease is nowhere clearly identified.  
Evaluations in excess of those previously assigned by the RO 
are not warranted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an evaluation in excess of 10 percent from May 
6, 1994, and in excess of 20 percent from February 13, 2003, 
for degenerative disc disease of the lumbosacral spine with 
history of lumbar strain is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

